Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on September 27, 2021 and November 08, 2021 has been considered by the examiner (see attached PTO-1449 form).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: means for retrieving data of an addressable resource information, means for determining durations and sizes, means for determining one or more of the addressable resources and means for retrieving the determined addressable resources in claim 50.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 17, 34 and 50 recites “switching set”.  The function and effect of “switching set” is unclear, having only the vague idea of including some “media tracks”.  One of ordinary skill in the art, recalling background knowledge of DASH (which is not claimed) might speculate that this could somehow relate to different versions of the same content.  However,, at present merely “switching” gives no hint as to what is to be expected from the switched to content compared to the switched from content, bearing in mind that this “switching” scenario is not actually claimed, but is posited in the hope of fruitful amendments and/or explanations in the future.  Since claims 2-16, 18-33, 35-49 directly or indirectly depend from claims 1, 17 and 34, they inherit the same problem.

The wording “being a single index track” is unclear since the significance of the “single” aspect is not clear.  It can be speculated that this attempts to specify that this is the only one.  However, this implies an unclear disclaimer.  Attempts should always be made to use positive features wherever possible.  Since claims 2-16, 18-33, 35-49 directly or indirectly depend from claims 1, 17 and 34, they inherit the same problem.

The “determining” steps are not clear since no details of parameters, actors, technical or otherwise, are given.  Since claims 2-16, 18-33, 35-49 directly or indirectly depend from claims 1, 17 and 34, they inherit the same problem.

Regarding claim 3, the common structure claimed might intend to specify that all media tracks have the same structure.  However, it is not clear what the structure is since the items segment, fragment and chunk, at least in every day language, are all the same thing, i.e., parts smaller than the whole.  Thus, the relationship between these items is not clear, and hence also any implied “structure”.  It is not clear to what extent any particular structure, common or otherwise, must include any or all of the three items.   

Regarding claims 8, 24 and 41, it is unclear to the Examiner what “payback time” is.  Clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-49 are rejected under 35 U.S.C. 101 because the computer-readable medium described open-ended language in the specification (see paragraphs 0050, 0254, 0258).  Regarding claims 34-49, while the computer readable medium is disclosed in the specification as a flash memory, hard disk, RAM, or any other suitable storage medium, its description is open-ended and allows for non-statutory embodiments such as signal or carrier wave under the broadest reasonable interpretation.  The suggested claim language to obviate the rejection is “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-17, 19-34, 36-50 are rejected under 35 U.S.C. 102(a1) as being anticipated by Iwanami (EP 2908535).

Regarding Claim 1, Iwanami discloses a method of retrieving media data (MPEG-DASH etc.), the method comprising:
retrieving data of an addressable resource information (ARI) track of a media presentation (see paragraphs 0013, 0067, MPD), the data of the ARI track describing addressable resources (URL etc.) and subsets (e.g., high and low quality representations) of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single index track of the media presentation, the addressable resources comprising retrievable media data (see paragraph 0013, MPD);
determining durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the ARI track (see fig. 12; e.g., sidx);
determining one or more of the addressable resources to retrieve using the data of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); and
retrieving the determined addressable resources (see paragraph 0069).

Regarding Claim 17, Iwanami discloses a device for retrieving media data, the device (see fig. 1) comprising:
a memory configured to store media data (see fig. 1 (client storage unit, 42)); and 
one or more processors implemented in circuitry and configured to (see fig. 1 (client control unit, 41)):
retrieve data of an addressable resource information (ARI) track of a media presentation (see paragraphs 0013, 0067, MPD), the data of the ARI track describing addressable resources (URL etc.) and subsets (e.g., high and low quality representations) of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single index track of the media presentation, the addressable resources comprising retrievable media data (see paragraph 0013, MPD);
determine durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the ARI track (see fig. 12; e.g., sidx); 
determine one or more of the addressable resources to retrieve using the data of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); 
retrieve the determined addressable resources (see paragraph 0069); and 
store the retrieved addressable resources in the memory (see paragraph 0057).

Regarding claim 33, Iwanami discloses everything claimed as applied above (see claim 17).  Iwanami discloses wherein the apparatus comprises at least one of:
an integrated circuit;
a microprocessor (see fig. 1 (client control unit, 41)); or
a wireless communication device.


Regarding Claim 34, Iwanami discloses a computer-readable storage medium having stored thereon instructions that, when executed, cause a processor to:
retrieve data of an addressable resource information (ARI) track of a media presentation (see paragraphs 0013, 0067, MPD), the data of the ARI track describing addressable resources (URL etc.) and subsets (e.g., high and low quality representations) of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single index track of the media presentation, the addressable resources comprising retrievable media data (see paragraph 0013, MPD);
determine durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the ARI track (see fig. 12; e.g., sidx);
determine one or more of the addressable resources to retrieve using the data of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); and
retrieve the determined addressable resources (see paragraph 0057).

Regarding Claim 50, Iwanami discloses a device for retrieving media data, the device comprising:
means for retrieving data of an addressable resource information (ARI) track of a media presentation (see paragraphs 0013, 0067, MPD), the data of the ARI track describing addressable resources (URL etc.) and subsets (e.g., high and low quality representations) of a switching set of the media presentation, the switching set comprising a plurality of media tracks including the addressable resources, the ARI track being a single index track of the media presentation, the addressable resources comprising retrievable media data (see paragraph 0013, MPD);
means for determining durations (see paragraph 0089 and fig. 8; time length) and sizes of the addressable resources from the data of the ARI track (see fig. 12; e.g., sidx);
means for determining one or more of the addressable resources to retrieve using the data of the ARI track including the durations and sizes of the addressable resources (see paragraphs 0069 and 0089); and
means for retrieving the determined addressable resources (see paragraph 0057). 

Regarding claims 3, 19 and 36, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein each of the media tracks has a common segment, fragment, and chunk structure (see paragraphs 0064).

Regarding claims 4, 20 and 37, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the addressable resources comprise one or more of segments, fragments, or chunks (see paragraph 0025).

Regarding claims 5, 21 and 38, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the ARI track is time-aligned with the switching set (see paragraphs 0010, 0011, 0013, 0090).

Regarding claims 6, 22 and 39, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the media tracks have a common chunk structure such that the media tracks each include playback-time-aligned chunks, and wherein the ARI track includes samples for each of the playback-time-aligned chunks (see paragraphs 0011, 0013, 0039).

Regarding claims 7, 23 and 40, Iwanami discloses everything claimed as applied above (see claims 6, 22 and 39).  Iwanami discloses wherein each of the samples of the ARI track describes the corresponding playback-time-aligned chunks of each of the media tracks (see paragraph 0090). 

Regarding claims 8, 24 and 41, Iwanami discloses everything claimed as applied above (see claims 7, 23 and 40).  Iwanami discloses wherein determining the one or more of the addressable resources to retrieve comprises:
determining a playback time for which to retrieve an addressable resource of the one or more of the addressable resources (see paragraph 0089);
determining one of the samples of the ARI track corresponding to the playback time (see paragraph 0089);
determining the durations and sizes of the addressable resources of the playback- time-aligned chunks of each of the media tracks from the determined one of the samples of the ARI track (see paragraph 0089 and fig. 12); and
determining at least one of the addressable resources to retrieve for the determined payback time according to the determined durations and sizes (see paragraph 0089 and fig. 12).

Regarding claims 9, 25 and 42, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 40).  Iwanami discloses wherein determining the one or more of the addressable resources comprises determining the one or more of the addressable resources having durations and sizes that satisfy target durations and sizes according to an operation mode, the operation mode comprising one of low-latency live, live, time-shifted, or video on demand (VoD) (see paragraph 0073).

Regarding claims 10, 26 and 43, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 40).  Iwanami discloses wherein the data of the ARI track includes properties of all tracks of the switching set (see paragraph 0069).


Regarding claims 11, 27 and 44, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 40).  Iwanami discloses wherein the ARI track comprises header information, the method further comprising processing the header information of the ARI track (see paragraphs 0039, 0102).

Regarding claims 12, 28 and 45, Iwanami discloses everything claimed as applied above (see claims 11, 27 and 44).  Iwanami discloses wherein the header information comprises one or more of a number of tracks in the switching set, a switching set identifier value, or a timescale identical to a timescale of a track of the switching set (see paragraph 0026).

Regarding claims 13, 29 and 46, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the ARI track includes a sample for each chunk of the switching set in a time-aligned manner (see paragraphs 0010, 0011, 0013, 0090). 

Regarding claims 14, 30 and 47, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the data of the ARI track includes, for at least one of the addressable resources, one or more of an indication of whether the resource is a start of a segment, whether the resource starts with a stream access point, a type for the stream access point, an offset to the resource, a size of the resource, a quality of the resource, a number of prediction pairs signaled, or a set of one or more of the prediction pairs each comprising a window value and a bitrate value (see paragraphs 0019, 0039, 0090, 0098; start of segment).

Regarding claims 15, 31 and 48, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses retrieving a manifest file for the media data, the manifest file including one or more of an indication that the ARI track is provided as an adaptation set with a single track or an indication of one or more of the switching sets associated with the ARI track (see paragraph 0094).

Regarding claims 16, 32 and 49, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  Iwanami discloses wherein the manifest file comprises a media presentation description (MPD) (see paragraph 0094).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanami as applied to claims 1, 17 and 34 above, and further in view of Stockhammer (U.S. Pub. No. 2018/0288500).

Regarding claims 2, 18 and 35, Iwanami discloses everything claimed as applied above (see claims 1, 17 and 34).  However, Iwanami fails to disclose wherein the switching set comprises a common media application format (CMAF) switching set.
Stockhammer discloses wherein the switching set comprises a common media application format (CMAF) switching set (see paragraph 0031).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Iwanami with the teachings of Stockhammer, the motivation being to provide low-latency and backward compatibility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        April 6, 2022.